Exhibit 10.20

 

DEERE & COMPANY

 

 

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

 

EFFECTIVE DATE: 01 JANUARY 1997

 

REVISED:  26 MAY 1999

AMENDED BY SUPPLEMENT: 30 AUGUST 2006

AMENDED: 29 NOVEMBER 2006

AMENDED AND RESTATED 13 DECEMBER 2007:  EFFECTIVE 1 JANUARY 2008

 AMENDED: 25 FEBRUARY 2009       EFFECTIVE: 25 FEBRUARY 2009

 

(For special rules applicable to deferrals after 2004

see the supplement beginning on page 12)

 

67

--------------------------------------------------------------------------------


 

DEERE & COMPANY

 

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

I.              Purpose

 

The purposes of the Deere & Company Nonemployee Director Deferred Compensation
Plan (“Plan”) are to attract and retain highly qualified individuals to serve as
Directors of Deere & Company (“Company”) and to relate Nonemployee Directors’
interests more closely to the Company’s performance and its shareholders’
interests.

 

II.            Eligibility

 

Each member of the Board of Directors (“Board”) of the Company who is not an
employee of the Company or any of its subsidiaries (“Nonemployee Director”) is
eligible to participate in the Plan.

 

III.           Definitions

 

(a)           Committee.   The Nominating Committee of the Board or any
successor committee of the Board.

 

(b)           Common Stock.   The publicly traded $1 par value common stock of
the Company or any successor.

 

(c)           Compensation.   Amounts payable for services as a Nonemployee
Director, excluding reimbursed expenses.

 

(d)           Deferred Account.   The bookkeeping account maintained for each
participating Nonemployee Director which will be credited with Deferred Amounts
pursuant to the terms hereof.

 

(e)           Deferred Amounts.   All amounts credited to a Nonemployee
Director’s Deferred Account pursuant to the Plan.

 

(f)            Elective Deferrals.   Compensation voluntarily deferred by a
Nonemployee Director under the Plan after 31 December 1996 (other than Lump-Sum
Deferral defined below).

 

(g)           Lump-Sum Deferral.   A one-time lump-sum amount for each
Nonemployee Director serving on 31 December 1996, which amount is deferred under
the Plan as described in Section V, below, as a result of the termination of the
John Deere Pension Benefit Plan for Directors (“Retirement Plan”).

 

Revised Dec 2009

 

68

--------------------------------------------------------------------------------


 

(h)           Participant.   A Nonemployee Director for whom a Lump-Sum Deferral
occurs on the Effective Date, or who elects to participate in the Plan.

 

(i)            Pre-1997 Elective Deferrals.   Compensation deferred by a
Nonemployee Director prior to 1 January 1997 under the predecessor Directors’
Deferred Compensation Plan approved 30 January 1973, as amended from time to
time.

 

(j)            Secretary.  The Secretary of the Company.

 

IV.           Effective Date

 

The effective date of the Plan is 1 January 1997 (“Effective Date”).

 

V.            Lump-Sum Deferral

 

As of the Effective Date, the Retirement Plan will be eliminated and the present
value of the life annuity offered under the Retirement Plan for each Nonemployee
Director who is both a participant in the Retirement Plan and a member of the
Board on the Effective Date will be deposited into the Deferred Account of such
Nonemployee Director.  The present value will be determined by using a discount
factor which shall be the rate for 10-year treasury stripped bonds in effect as
of 31 December 1996 and by using the 1984 Unisex Pension Mortality tables
published in the Pension Benefit Guaranty Corporation Regulation 2619, Appendix
A.

 

VI.           Elective Deferral

 

(a)           Participants may elect to defer a part or all of their annual
Compensation by making an irrevocable deferral election in writing on a form
provided by the Company and delivered to the Company not later than the Company
may direct.  Elective Deferrals will become effective on the first day of the
following calendar quarter, at which time they become irrevocable. 
Notwithstanding the preceding sentence, any person who first becomes a
Nonemployee Director during a calendar quarter, may elect, before his or her
term begins, to defer a part or all of his or her compensation that would
otherwise be payable to him or her during the remainder of such calendar quarter
and each succeeding calendar quarter until such election is modified or
terminated as provided herein.  A Participant may discontinue deferrals, or may
change his or her investment choices, for future quarters by providing a written
election delivered to the Company not later than the Company may direct.  These
changes will become effective on the first day of the following calendar
quarter.

 

(b)           If the amount of a Participant’s Compensation is changed, the
deferral percentage and investment alternative elections shall continue to be

 

Revised Dec 2009

 

69

--------------------------------------------------------------------------------


 

applied to the new Compensation amount after the change.

 

VII.         Deferred Account

 

(a)           The Company shall establish a separate Deferred Account for each
Participant.

 

(b)           Pre-1997 Elective Deferrals and the interest earned thereon shall
be credited to the Deferred Account and will continue to be invested in the
interest-bearing investment alternative described below.

 

(c)           Two investment alternatives will be available, as of the Effective
Date: an interest-bearing alternative and an equity alternative denominated in
units of Deere Common Stock.  Additional investment alternatives may be added by
subsequent amendment of the Plan.

 

(d)           At the time of Elective Deferral, Participants may direct their
deferrals into either investment alternative, or a combination of the two, in
increments of 5%.

 

(e)           Deferred amounts credited into the interest-bearing investment
alternative will be credited with interest at the end of each calendar quarter
at the interest rate identified in the U.S. Federal Reserve Statistical Release,
“bank prime loan” rate for the second month of each calendar quarter, plus 2%.
Deferred amounts credited into the interest-bearing alternative after
December 31, 2009, will be credited with interest at the end of each calendar
quarter at an at-market rate equal to the at-market rate used for the employee
Deere & Company Voluntary Deferred Compensation Plan.

 

(f)            Deferred Amounts credited into the equity alternative shall be
expressed and credited to each Participant’s Deferred Account in units (“Units”)
determined as hereinafter provided.  As of each date on which Deferred Amounts
are credited into the equity investment alternative, the Company shall credit to
such Deferred Account a number of Units and fractional Units, rounded to three
decimal places, determined by dividing such Deferred Amounts by the Unit Value
(as defined below) of one share of Common Stock.  The “Unit Value” of one share
of Common Stock shall be the closing price of the Common Stock on the New York
Stock Exchange on the date on which Deferred Amounts are credited to the
Deferred Account or a payment is to be valued under Section VIII (b) below, as
the case may be; or if there were no sales on that day, then Unit Value shall be
the closing price on the New York Stock Exchange Composite Tape on the most
recent preceding day on which there were sales.  The Lump-Sum Deferral shall be
credited as of the Effective Date.

 

(g)           When dividends are paid with respect to the Company’s Common
Stock,

 

Revised Dec 2009

 

70

--------------------------------------------------------------------------------


 

the Company shall calculate the amount which would have been payable on the
Units in each Participant’s Deferred Account on each dividend record date as if
each Unit represented one issued and outstanding share of the Company’s Common
Stock.  The applicable number of Units and fractional Units equal to the amount
of such dividends (based on the Unit Value of one share of the Company’s Common
Stock on the dividend payment date) shall be credited to each Participant’s
Deferred Account.  In the event of any capital stock adjustment to the Company’s
Common Stock or other similar event, the number of Units or fractional Units
credited to Deferred Accounts shall be adjusted to appropriately reflect such
event.

 

(h)           Participants credited with Units hereunder shall not have any
voting rights in respect thereof.

 

VIII.        Payment of Benefits

 

(a)           The value of a Participant’s Deferred Account shall be payable
solely in cash, either in (i) a lump sum, or (ii) in up to ten equal annual
installments, in accordance with an election made by the Participant by written
notice delivered to the Company prior to the calendar year in which payments are
to be made or commence.  Such payment or payments shall be made or commence, as
the case may be, on the first business day of the calendar year following the
year of the termination of service as Director.

 

(b)           Any lump sum payment shall be valued as of the end of the most
recent calendar month prior to the payment date.  The amount of each installment
payment shall be determined by dividing the aggregate value credited to the
Participant’s Deferred Account (as of the end of the most recent calendar month
prior to the payment date) by the remaining number of unpaid installments;
provided, however, that the Committee may, in its absolute discretion, approve
any other method of determining the amount of each installment payment in order
to achieve approximately equal installment payments over the installment period.

 

(c)           The Company shall have the right to deduct from all payments under
this Plan the amount necessary to satisfy any Federal, state, or local
withholding tax requirements.

 

(d)           The Committee, at its sole discretion, may alter the timing or
manner of payment of Deferred Amounts in the event that the Participant
establishes, to the satisfaction of the Board, severe financial hardship.  In
such event, the Committee may:

 

(1)           provide that all or a portion of the amount previously deferred by
the Participant shall be paid immediately in a lump-sum cash

 

Revised Dec 2009

 

71

--------------------------------------------------------------------------------


 

payment;

 

(2)           provide that all or a portion of the installments payable over a
period of time shall be paid immediately in a lump sum; or

 

(3)           provide for such other installment payment schedules as it deems
appropriate under the circumstances.

 

It is expressly provided that the amount distributed shall not be in excess of
that amount which is necessary for the Participant to meet the financial
hardship.  Severe financial hardship will be deemed to have occurred in the
event of the Participant’s impending bankruptcy, the long and serious illness of
Participant or a dependent, other events of similar magnitude, or the
invalidation of a deferral election by the Internal Revenue Service.  The
Committee’s decision in passing on the severe financial hardship of the
Participant and the manner in which, if at all, the payment of Deferred Amounts
shall be altered or modified shall be final, conclusive and not subject to
appeal.

 

IX.           Death of Participant

 

(a)           In the event of the death of a Participant, any amounts remaining
in the Deferred Account will be paid to the Participant’s designated beneficiary
in accordance with the distribution choices (e.g., lump sum or installments)
elected by the Participant.  These payments will commence on the first business
day of the calendar year following the Participant’s death.  Amounts unpaid
after the death of both the Participant and the designated beneficiary will be
paid in a lump sum to the executor or administrator of the estate of the last of
them to die.  In the event that a Participant had not properly filed a
beneficiary designation with the Company prior to his or her death or, in the
event a beneficiary predeceases the Participant, any unpaid deferrals will be
paid in a lump sum to the Participant’s estate.

 

(b)           No beneficiary hereunder shall have any right to assign, alienate,
pledge, hypothecate, anticipate, or in any way create a lien upon any part of
this Plan, nor shall the interest of any beneficiary or any distributions due or
accruing to such beneficiary be liable in any way for the debts, defaults, or
obligations of such beneficiary, whether such obligations arise out of contract
or tort.

 

X.            Change of Control

 

The following acceleration and valuation provisions shall apply in the event of
a “Change of Control” or “Potential Change of Control,” as defined in this
Section X.

 

Revised Dec 2009

 

72

--------------------------------------------------------------------------------


 

(a)           In the event that:

 

(i)            a “Change of Control” as defined in paragraph (b) of this
Section X occurs; or

 

(ii)           a “Potential Change of Control” as defined in paragraph (c) of
this Section X occurs and the Committee or the Board determines that the
provisions of this paragraph (a) should be invoked;

 

then, unless otherwise determined by the Committee or the Board in writing prior
to the occurrence of such Change of Control, the value of all Units credited to
a Participant’s Deferred Account shall be converted to cash based on the “Change
of Control Price” (as defined in paragraph X(d)) and the aggregate amount
credited to the Participant’s Deferred Account under the Plan shall be paid in
one lump-sum payment as soon as practicable following the date the Change of
Control or Potential Change of Control occurs, but in no event more than 90 days
after such date.

 

(b)           For purposes of paragraph (a) of this Section X, a “Change of
Control” means a change in control of a nature that would be required to be
reported in response to Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 (“Exchange Act”) whether or not the Company is
then subject to such reporting requirement, provided that, without limitation,
such a Change of Control shall be deemed to have occurred if:

 

(i)            any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act), other than a Participant in the Plan or group of Participants in
the Plan, is or becomes the “beneficial owner” (as defined in
Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined voting power of the
Company’s then outstanding securities;

 

(ii)           during any period of two consecutive years, there shall cease to
be a majority of the Board comprised as follows: individuals who at the
beginning of such period constitute the Board and any new director(s) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved;

 

(iii)          the shareholders of the Company approve a merger or

 

Revised Dec 2009

 

73

--------------------------------------------------------------------------------


 

consolidation of the Company with any other company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger of consolidation; or

 

(iv)          the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(c)           For purposes of paragraph (a) of this Section X, a “Potential
Change of Control” means the happening of any of the following:

 

(i)            the entering into an agreement by the Company (other than with a
Participant in the Plan or group of Participants in the Plan), the consummation
of which would result in a Change of Control of the Company as defined in
paragraph (b) of this Section X; or

 

(ii)           the acquisition of beneficial ownership, directly or indirectly,
by any entity, person or group (other than a Participant or group of
Participants, the Company or a majority owned subsidiary of the Company, or any
of the Company’s employee benefit plans including its trustee) of securities of
the Company representing 5%  or more of the combined voting power of the
Company’s outstanding securities and the adoption by the Board of a resolution
to the effect that a Potential Change of Control of the Company has occurred for
purposes of the Plan.

 

(d)           For purposes of this Section X, “Change of Control Price” means
the highest price per share of the Common Stock paid in any transaction reported
on the New York Stock Exchange Composite Tape, or offered in any transaction
related to a Potential or actual Change of Control of the Company at:

 

(i)            the date the Change of Control occurs;

 

(ii)           the date the Potential Change of Control is determined to have
occurred; or

 

(iii)          such other date as the Committee may determine before the Change
of Control occurs, or before or at the time the Potential Change of Control is
determined to have occurred or the

 

Revised Dec 2009

 

74

--------------------------------------------------------------------------------


 

Committee or the Board determines that the provisions of paragraph X(a) shall be
invoked, or at any time selected by the Committee during the 60 day period
preceding such date.

 

(e)           Notwithstanding anything to the contrary in the Plan, in the event
of a Change of Control (i) the Plan may not be amended to reduce the formulas
contained in paragraph VII(e) which determine the rate at which amounts
equivalent to interest accrue with respect to cash amounts credited to a
Participant’s Deferred Account, including cash amounts attributable to the
conversion of Units in a Participant’s Deferred Account pursuant to paragraph
X(a), and (ii) the successor Plan Administrator referred to in paragraph
XI(d) shall determine the rates under the interest formulas contained in
paragraph VII(e).

 

XI.           Miscellaneous

 

(a)           The right of a Participant to receive any amount credited to the
Participant’s Deferred Account shall not be transferable or assignable by the
Participant, in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and no
right or interest established herein shall be liable for, or subject to, any
obligation or liability of the Participant, except by will or by the laws of
descent and distribution.  To the extent that any person acquires a right to
receive any amount credited to a Participant’s Deferred Account hereunder, such
right shall be no greater than that of an unsecured general creditor of the
Company.  Except as expressly provided herein, any person having an interest in
any amount credited to a Participant’s Deferred Account under the Plan shall not
be entitled to payment until the date the amount is due and payable.  No person
shall be entitled to anticipate any payment by assignment, alienation, sale,
pledge, encumbrance or transfer in any form or manner prior to actual or
constructive receipt thereof.

 

(b)           The amounts credited to the Deferred Account shall constitute an
unsecured claim against the general funds of the Company.  The Company shall not
be required to reserve or otherwise set aside funds or shares of Common Stock
for the payment of its obligations hereunder.  The Plan is unfunded, and the
Company will make Plan benefit payments solely from the general assets of the
Company as benefit payments come due from time to time.

 

(c)           Except as herein provided, this Plan shall be binding upon the
parties hereto, their designated beneficiaries, heirs, executors,
administrators, successors (including but not limited to successors resulting
from any corporate merger, purchase, consolidation or otherwise of all or

 

Revised Dec 2009

 

75

--------------------------------------------------------------------------------


 

substantially all of the business or assets of the Company) or assigns.

 

(d)           In the event of a Change in Control, the Committee shall interpret
the Plan and make all determinations, construe any ambiguity, supply any
omission, and reconcile any inconsistency, deemed necessary or desirable for the
Plan’s implementation.  The determination of the Committee shall be conclusive. 
The Committee may obtain such advice or assistance as it deems appropriate from
persons not serving on the Committee.  The Secretary or other appropriate
officer of the Company shall, in the event of any Change in Control, name as
successor Plan Administrator any person or entity (including, without
limitation, a bank or trust company).  Following a Change in Control, the
successor Plan Administrator shall interpret the Plan and make all
determinations deemed necessary or desirable for the Plan’s implementation.  The
determination of the successor Plan Administrator shall be conclusive.  The
Company shall provide the successor Plan Administrator with such records and
information as are necessary for the proper administration of the Plan.  The
successor Plan Administrator shall rely on such records and other information as
the successor Plan Administrator shall in its judgment deem necessary or
appropriate in determining the eligibility of a Participant and the amount
payable to a Participant under the Plan.

 

(e)           The Board, upon recommendation of the Committee, may at any time
amend or terminate the Plan provided that no amendment or termination shall
impair the rights of a Participant with respect to amounts then credited to the
Participant’s Deferred Account, except with his or her consent.

 

(f)            Each Participant will receive a quarterly statement indicating
the amounts credited to the Participant’s Deferred Account as of the end of the
preceding calendar quarter.

 

(g)           If adjustments are made to outstanding shares of Common Stock as a
result of stock dividends, stock splits, recapitalizations, reorganizations,
mergers, consolidations and other changes in the corporate structure of the
Company affecting the Common Stock, an appropriate adjustment shall also be made
in the number and type of Units credited to the Participant’s Deferred Account
to prevent dilution or enlargement of rights. The Committee’s or Board’s
determination as to what adjustments shall be made, and the extent thereof,
shall be final.

 

(h)           This Plan and all elections hereunder shall be construed in
accordance with and governed by the laws of the State of Illinois.

 

(i)            Except where otherwise indicated by the context, any term used
herein connoting gender also shall include both the masculine and feminine; the

 

Revised Dec 2009

 

76

--------------------------------------------------------------------------------


 

plural shall include the singular, and the singular shall include the plural.

 

(j)            In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

(k)           Nothing in the Plan shall be deemed to create any obligation on
the part of the Board to nominate any Nonemployee Director for reelection by the
Company’s shareholders, or rights to any benefits not specifically provided by
the Plan.

 

(l)            The crediting of Units and the payment of cash under the Plan
shall be subject to all applicable laws, rules, and regulations, and to such
approvals by any governmental agencies as may be required.

 

(m)          The Company may impose such other restrictions on any Units
credited pursuant to the Plan as it may deem advisable including, without
limitation, restrictions intended to achieve compliance with the Securities Act
of 1933, as amended, Section 16 of the Securities Exchange Act of 1934, as
amended, with the requirements of any stock exchange upon which Common Stock is
listed, and with any blue sky or other securities laws applicable to such Units.

 

(n)           With respect to any Participants subject to Section 16 of the
Securities Exchange Act, transactions under the Plan are intended to comply with
all applicable conditions of Rule 16b-3 or its successors.  To the extent any
provision of the Plan or action by the Board fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Board.

 

Revised Dec 2009

 

77

--------------------------------------------------------------------------------


 

SUPPLEMENT TO

DEERE & COMPANY

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

APPLICABLE TO AMOUNTS DEFERRED AFTER DECEMBER 31, 2004

 

The following provisions will apply only to amounts deferred under the Plan
after December 31, 2004 and not to amounts deferred under the Plan that were
both earned and vested before January 1, 2005. Amounts deferred under the Plan
prior to January 1, 2005 will be subject to the terms of the Plan without regard
to this supplement. Except to the extent amended hereby, the terms of the Plan
shall continue to apply to amounts deferred pursuant to the Plan.

 

1.     The following definitions are added to Section III (Definitions).

 

(a)           Change in Control Event.  A change in ownership, a change in
effective control, or a change in the ownership of a substantial portion of the
assets of the Company within the meaning of the default rules under
Section 409A.

 

(l)            Section 409A.  Section 409A of the Internal Revenue Code and the
regulations and other guidance thereunder.

 

(m)          Separation from Service.  With respect to a Participant, a
separation from service as a director or independent contractor within the
meaning of the default rules of Section 409A.

 

(n)           Unforeseeable Emergency.  A severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant or his
spouse, dependent (within the meaning of Section 152 of the Internal Revenue
Code, but without giving effect to Section 152(b)(1), (b)(2) and
(d)(1)(B) (“Dependent”)) or beneficiary, (ii) the loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster), (iii) the imminent foreclosure of or eviction from the
Participant’s primary residence, (iv) the need to pay for medical expenses,
including non-refundable deductibles, as well as for the costs of prescription
drug medication, (v) the need to pay for the funeral expenses of a spouse,
Dependent or beneficiary, or (vi) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The purchase of a primary residence and the payment of college
tuition shall not constitute Unforeseeable Emergencies.

 

2.     Subsections (a) through (j) of Section III (Definitions) are renumbered
as subsections (b) through (k).

 

Revised Dec 2009

 

78

--------------------------------------------------------------------------------


 

3.     Section VI(a) (Elective Deferral) is restated in its entirety as follows:

 

(a)           Participants may elect to defer a part or all of their annual
Compensation by making an irrevocable deferral election in writing on a form
provided by the Company and delivered to the Company not later than the last day
of the calendar year preceding the calendar year in which the deferrals are to
commence, at which time the deferral election becomes irrevocable. 
Notwithstanding the preceding sentence, any person who first becomes a
Nonemployee Director during a calendar year, may elect, before or within 30 days
after his or her term begins, to defer a part or all of his or her compensation
that would otherwise be payable to him or her during the remainder of such
calendar year and each succeeding calendar year until such election is modified
or terminated as provided herein, except that no such election shall be
available to a Nonemployee Director if prior to becoming eligible to participate
in the Plan, the Nonemployee Director was eligible to participate in any other
arrangement of the Company or its subsidiaries or affiliates that is an
“elective account balance” plan (as such term is defined for purposes of
Section 409A) for directors or independent contractors, other than a separation
pay arrangement.  A Participant may discontinue or modify deferrals, or may
change his or her investment choices, for future calendar years by providing an
irrevocable written election delivered to the Company not later than the close
of the calendar year preceding the calendar year in which the changes are to
commence.  These changes will become effective on the first day of the following
calendar year.

 

4.     Section VIII (Payment of Benefits) is restated in its entirety as
follows:

 

(a)           The value of a Participant’s Deferred Account attributable to
amounts deferred in respect of any calendar year (including related investment
returns) shall be payable solely in cash, either in (i) a lump sum, or (ii) in
up to ten equal annual installments, in accordance with an election made by the
Participant by written notice delivered to the Company prior to the calendar
year for which the services to the Company are rendered.  Such payment or
payments shall be made or commence, as the case may be, on the first business
day of the calendar year following the year of the Participant’s Separation from
Service.

 

(b)           Notwithstanding anything else herein to the contrary, to the
extent that a Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, as determined under the
Company’s established methodology for determining specified employees, on the
date on which the Participant incurs a Separation from Service, no distribution
upon Separation from Service (including upon retirement or other termination)
may be made before the first business day of the first calendar quarter that
begins at least six (6) months after such Participant’s date of

 

Revised Dec 2009

 

79

--------------------------------------------------------------------------------


 

Separation from Service, or, if earlier, the date of the Participant’s death,
and any distribution that would be made but for application of this provision
shall instead be aggregated with, and paid together with, the first distribution
scheduled to be made after the end of such delay period (or, if earlier, the
date of the Participant’s death).

 

(c)           Any lump sum payment shall be valued as of the end of the most
recent calendar month prior to the payment date.  The amount of each installment
payment shall be determined by dividing the aggregate value credited to the
Participant’s Deferred Account (as of the end of the most recent calendar month
prior to the payment date) by the remaining number of unpaid installments.

 

(d)           The Company shall have the right to deduct from all payments under
this Plan the amount necessary to satisfy any Federal, state, or local
withholding tax requirements.

 

(e)           The Committee, at its sole discretion, may alter the timing or
manner of payment of Deferred Amounts in the event that the Participant
establishes, to the satisfaction of the Board, that there has occurred an
Unforeseeable Emergency.  In such event, the Committee may:

 

(i)            provide that all or a portion of the amount previously deferred
by the Participant shall be paid immediately in a lump-sum cash payment; or

 

(ii)           provide that all or a portion of the installments payable over a
period of time shall be paid immediately in a lump sum.

 

It is expressly provided that, as determined under regulations of the Secretary
of the United States Treasury, the amount distributed shall not be in excess of
that amount which is reasonably necessary to satisfy the Unforeseeable Emergency
(which may include amounts necessary to pay taxes reasonably anticipated as a
result of such distribution(s)), after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Participant’s assets to the
extent liquidation of such assets would not cause severe financial hardship, or
by cessation of deferrals under the Plan.  If a Participant requests and
receives a distribution on account of Unforeseeable Emergency, the Participant’s
deferrals under the Plan shall cease and his election under the Plan shall be
canceled.  Any new deferral election following cancellation of a prior deferral
election due to Unforeseeable Emergency shall be subject to the timing
requirements of Section VI and Section 409A.

 

The Committee’s decision in passing on the occurrence of an

 

Revised Dec 2009

 

80

--------------------------------------------------------------------------------


 

Unforeseeable Emergency for the Participant and the manner in which, if at all,
the payment of Deferred Amounts shall be altered or modified shall be final,
conclusive and not subject to appeal.

 

(f)            Notwithstanding anything to the contrary herein, this Plan does
not permit the acceleration of the time or schedule of any distribution under
the Plan, except as would not result in the imposition on any person of
additional taxes, penalties or interest under Section 409A.

 

5.     Subsection (a) of Section IX (Death of Participant) is restated in its
entirety as follows:

 

(a)       In the event of the death of a Participant, any amounts remaining in
the Deferred Account will be paid to the Participant’s designated beneficiary in
a single lump sum on the first business day of the calendar year following the
Participant’s death.  In the event that a Participant had not properly filed a
beneficiary designation with the Company prior to his or her death, or if the
beneficiary dies prior to the payment date set forth in the preceding sentence,
the balance of the Participant’s Deferred Account will be paid to his or her
estate on such payment date.

 

6.     Section X (Change in Control) is restated in its entirety as follows:

 

The following acceleration and valuation provisions shall apply in the event of
a Change in Control Event.

 

(a)       In the event that a Change in Control Event occurs, then the value of
all Units credited to a Participant’s Deferred Account shall be converted to
cash, determined by multiplying the number of Units credited to the
Participant’s Deferred Account on the date of the Change in Control Event by the
“Change in Control Price” (as defined in paragraph X(b)), and the aggregate
amount credited to the Participant’s Deferred Account under the Plan shall be
paid in one lump-sum payment as soon as practicable following the date the
Change in Control Event occurs, but in no event more than 90 days after such
date.

 

(b)       For purposes of this Section X, “Change in Control Price” means the
closing selling price of a share of Common Stock on the date the Change in
Control Event occurs, or if there are no sales on the date the Change in Control
Event occurs, the closing selling price of a share of Common Stock on the
trading day immediately preceding the date the Change in Control Event occurs,
in either case as reported on the composite tape for securities listed on the
NYSE, or such other national securities exchange as may be designated by the
Committee.

 

Revised Dec 2009

 

81

--------------------------------------------------------------------------------


 

(c)       Notwithstanding anything to the contrary in the Plan, in the event of
a Change in Control Event (i) the Plan may not be amended to reduce the formulas
contained in paragraph VII(e), which determine the rate at which amounts
equivalent to interest accrue with respect to cash amounts credited to a
Participant’s Deferred Account, including cash amounts attributable to the
conversion of Units in a Participant’s Deferred Account pursuant to paragraph
X(a), and (ii) the successor Plan Administrator referred to in paragraph
XI(d) shall determine the rates under the interest formulas contained in
paragraph VII(e).

 

7.     Subsection XI(b) (Miscellaneous) is amended by adding the following after
the initial sentence thereof:

 

“No Participant or beneficiary shall have any interest whatsoever in any
specific asset of the Company.

 

8.     Subsection XI(d) (Miscellaneous) is amended by replacing each occurrence
of the term “Change in Control” with “Change in Control Event”.

 

9.     Subsection XI(e) (Miscellaneous) is amended by adding thereto:

 

“If the Plan is terminated, the balance of the Participant’s Deferred Account
shall be paid in accordance with normal time and form of payment specified
hereunder, provided that the Committee, in its discretion and in full and
complete settlement of the Company’s obligations under this Plan, may cause the
Company to distribute the full amount of a Participant’s Deferred Account to the
Participant in a single lump sum to the extent that such distribution may be
effected in a manner that will not result in the imposition on any person of
additional taxes, penalties or interest under Section 409A.

 

Notwithstanding any provision in this Plan to the contrary, the Board, the
Committee or the Vice President of Human Resources of the Company shall have the
unilateral right to amend or modify the Plan to the extent the Board, the
Committee or the Vice President of Human Resources of the Company deems such
action to be necessary or advisable to avoid the imposition on any person of
adverse or unintended tax consequences under Section 409A, including recognition
of income in respect of any benefits under this Plan before such benefits are
paid or the imposition of additional taxes, penalties or interest.  Any
determinations made by the Board, the Committee or the Vice President of Human
Resources of the Company in this regard shall be final, conclusive and binding
on all persons.”

 

Revised Dec 2009

 

82

--------------------------------------------------------------------------------